MEMORANDUM DECISION
BENCH, Judge:
T1 The State, in its petition, alleged that A.W. was abused or neglected by her parents. At the conclusion of the trial, the juvenile court found that the State had not proved by clear and convincing evidence that A.W. was abused or neglected. The juvenile court went on, however, to conclude A.W. was dependent through no fault of the parents because there were "significant problems" between A.W. and her parents. The parents argue that the juvenile court erred in making this determination because it was never alleged or argued that AW. was dependent. tos
T2 The State counters that the court's findings were appropriate in that the pleadings may be amended through express or implied consent to conform to the evidence, pursuant to rule 15(b) of the Utah Rules of Civil Procedure. Rule 15(b) provides, in part, that "[when issues not raised by the pleading are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings." Utah R. Civ. P. 15(b). The dissent concludes that there was sufficient evidence presented for the trial court to find dependency. Our careful review of the record, however, indicates that the State's evidence throughout the trial was presented only to prove A.W.'s abuse or neglect. At no time did the State establish, or even argue, that A.W. was. "homeless or without proper care through no fault of [her] parent, guardian, or custodian." Utah Code Ann. § 78-82-108(b) (Supp.2001). Therefore, we cannot conclude that the parents had adequate notice of the dependency claim such that they could be expected to defend against it.
1 3 "The purpose of an amendment to conform to proof is to bring the pleadings in line with the actual issues upon which the case was tried." General Ins. Co. of America v. Carnicero Dynasty Corp., 545 P.2d 502, 506 *259(Utah 1976). The State did not allege in the petition that A.W. was dependent and the parties did not consent, either expressly or impliedly, to an amendment of the pleadings. The evidence presented at trial conforms only to the issues of neglect and abuse. Therefore, we conclude that the juvenile court exceeded its discretion in ruling that A.W. was a dependent child.
14 The State and Guardian ad Litem argue that because A.W., the minor at issue in this case, has now reached the age of majority, the appeal is moot because "there is no relief which this Court can grant which would affect Appellants' rights." While it is true that our decision in this appeal can have no effect on the custody status of A.W., the State acknowledged in oral argument potential "collateral legal consequences" for A.W.'s parents. Duran v. Morris, 635 P.2d 48, 45 (Utah 1981). For example, the parents may remain liable for support payments to the Office of Recovery Services for the time of AW.'s placement out of the home. Also, records of the dependency adjudication in the Division of Child and Family Service's internal database may have ramifications on future investigations or adjudications involving the parents. Thus, the appeal is not moot.
15 Accordingly, we reverse the judgment of the juvenile court.
T6 I CONCUR: JUDITH M. BILLINGS, Associate Presiding Judge.